Fiduciary/Claymore MLP Opportunity Fund 2455 Corporate West Drive Lisle, Illinois 60532 April 28, 2011 Richard Pfordte Kimberly A. Browning Securities and Exchange Commission Office of Investment Management treet, NE Washington, DC20549 Re: Fiduciary/Claymore MLP Opportunity Fund – Registration Statement on Form N-2 (File Nos. 333-172885 & 811-21652) Dear Sir and Madam: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Fiduciary/Claymore MLP Opportunity Fund hereby requests acceleration of the effective date of the above-captioned Registration Statement so that it may become effective at 11:00 a.m., Eastern time, on Monday, May 2, 2011, or as soon as practical thereafter. Sincerely, FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND By:/s/ Mark E. Mathiasen Mark E. Mathiasen Secretary
